Per Curiam,
A careful consideration of the record in this case with the exhaustive and convincing opinion filed by Judge Crane, has led us to the conclusion that the facts found by him, and the legal deductions flowing therefrom, fully warranted his refusal to grant a new trial or enter a judgment non obstante veredicto for the defendant.
The cases of Bartels B. Co. v. Employers I. Co., 251 Pa. 63, and Curran v. National Life Ins. Co., 251 Pa. 420, are not in conflict with those cited in the opinion of the court. The record discloses the fact that as soon as the plaintiff herein was apprised of the injuries to Jennie Colmar, resulting from the accident of Jan. 1,1914, and the claim made by her on that account, he immediately gave notice to the defendant, as required by the terms of the policy.
The judgment is affirmed.